  Case: 1:16-cv-03401 Document #: 781 Filed: 06/15/21 Page 1 of 3 PageID #:23939




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

REPUBLIC TECHNOLOGIES (NA), LLC          )
and REPUBLIC TOBACCO, L.P.,              )
                                         )
            Plaintiffs,                  )
                                         )
            vs.                          )
                                         )
BBK TOBACCO & FOODS, LLP d/b/a HBI       )
INTERNATIONAL,                           )
                                         )
            Defendant,                   )                  Case No. 16-cv-03401
________________________________________ )
                                         )                  Judge Thomas M. Durkin
BBK TOBACCO & FOODS, LLP d/b/a HBI       )
INTERNATIONAL,                           )                  Magistrate Judge Sunil R. Harjani
                                         )
            Counter-Plaintiff,           )
                                         )
            vs.                          )
                                         )
REPUBLIC TECHNOLOGIES (NA), LLC,         )
REPUBLIC TOBACCO, L.P., and              )
VANILLA LA GROUP, INC.                   )
                                         )
            Counter-Defendants.          )

            BBK TOBACCO & FOODS. LLP D/B/A HBI INTERNATIONAL’S
                MOTION FOR JUDGMENT AS A MATTER OF LAW

       Pursuant to Federal Rule of Civil Procedure 50(a), BBK Tobacco & Foods, LLP d/b/a

HBI International (“HBI”) hereby moves for judgment as a matter of law in its favor on the

remaining claims asserted against HBI in Counts III, IV, and V of Plaintiffs Republic

Technologies (NA), LLC’s and Republic Tobacco, L.P.’s (together, “Republic’s”) Second

Amended Complaint.

       Dismissal is proper for the reasons set forth in the memorandum of law filed concurrently

herewith. Specifically, a reasonable jury would not have a legally sufficient evidentiary basis to
  Case: 1:16-cv-03401 Document #: 781 Filed: 06/15/21 Page 2 of 3 PageID #:23940




find for Republic on any of its 27 false advertising claims. Accordingly, HBI respectfully

requests that the Court enter judgment in its favor.

Dated: June 15, 2021                              BBK TOBACCO & FOODS, LLC
                                                  d/b/a HBI INTERNATIONAL


                                                  By: /s/ David S. Becker
                                                        One of its attorneys

                                                       Frank G. Long, (Arizona Bar Number
                                                       #012245) (Admitted pro hac vice)
                                                       Charles S. Price (Arizona Bar Number
                                                       6197) (Admitted pro hac vice)
                                                       Ariana F. Pellegrino (Michigan Bar Number
                                                       #79104) (Admitted pro hac vice)
                                                       DICKINSON WRIGHT PLLC
                                                       1850 N. Central Avenue, Suite 1400
                                                       Phoenix, AZ 85004

                                                       Jennifer L. Fitzgerald
                                                       David S. Becker
                                                       D. Richard Self
                                                       FREEBORN & PETERS LLP
                                                       311 South Wacker Drive, Suite 3000
                                                       Chicago, IL 60606
                                                       Telephone: (312) 360-6000
                                                       Facsimile: (312) 360-6522




                                                 2
  Case: 1:16-cv-03401 Document #: 781 Filed: 06/15/21 Page 3 of 3 PageID #:23941




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of June, 2021, that the above and foregoing HBI’S
Motion for Judgment as a Matter of Law was filed electronically with the Clerk of the Court
using the CM/ECF system, which sent notification to all ECF registrants that are counsel of
record for this matter.


                                                By: /s/ David S. Becker




                                               3
